Citation Nr: 0303345	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  00-02 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for headaches, 
including as due to an undiagnosed illness.

2.  Entitlement to service connection for muscle/joint pain, 
including as due to an undiagnosed illness.

3.  Entitlement to service connection for fatigue, including 
as due to an undiagnosed illness.

4.  Entitlement to service connection for dizziness, 
including as due to an undiagnosed illness.

5.  Entitlement to service connection for cognitive disorder, 
including as due to an undiagnosed illness.

6.  Entitlement to service connection for a gastrointestinal 
disorder, manifested by diarrhea, including as due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to January 
1994.  He served in Southwest Asia from August 28, 1990 to 
March 27, 1991.

This appeal arose from February and September 1999 rating 
decisions of the Sioux Falls, South Dakota, Department of 
Veterans Affairs (VA), Regional Office (RO), which denied 
entitlement to the requested benefits.  The veteran testified 
at a personal hearing at the RO in February 2000.  In April 
2001, he and his wife testified at a personal hearing before 
a Member of the Board of Veterans Appeals (Board) in April 
2001.  In August 2001, the case was returned to the RO for 
additional development.  In September 2002, the veteran was 
sent a supplemental statement of the case (SSOC) which 
informed him of the continued denial of his claims.




FINDINGS OF FACT

1.  The veteran does not suffer from headaches which can be 
related to his period of service.

2.  The veteran does not suffer from muscle/joint pain which 
can be related to his period of service.

3.  The veteran does not suffer from fatigue which can be 
related to his period of service.

4.  The veteran does not suffer from chronic dizziness which 
can be related to his period of service.

5.  The veteran does not suffer from a cognitive disorder 
which can be related to his period of service.

6.  The veteran does not suffer from a chronic 
gastrointestinal disorder which can be related to his period 
of service.


CONCLUSIONS OF LAW

1.  Headaches were not incurred in or aggravated by service, 
nor may it be presumed to be related to service in the 
Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.317, 3.655 (2002).

2.  Muscle/joint pain was not incurred in or aggravated by 
service, nor may it be presumed to be related to service in 
the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.317, 3.655 
(2002).

3.  Fatigue was not incurred in or aggravated by service, nor 
may it be presumed to be related to service in the Persian 
Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.317, 3.655 (2002).

4.  Chronic dizziness was not incurred in or aggravated by 
service, nor may it be presumed to be related to service in 
the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303(b), 3.317, 
3.655 (2002).

5.  A cognitive disorder was not incurred in or aggravated by 
service, nor may it be presumed to be related to service in 
the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.317, 3.655 
(2002).

6.  A chronic gastrointestinal disorder was not incurred in 
or aggravated by service, nor may it be presumed to be 
related to service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303(b), 3.317, 3.655 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has alleged that he suffers from headaches, 
muscle/joint pain, fatigue, dizziness, a cognitive disorder 
and a gastrointestinal disorder (manifested by diarrhea), 
which he states are related to his service in the Persian 
Gulf.  He stated that he was exposed to chemicals and that he 
was given injections to ward off the effects of such 
exposure, either of which could have caused his complaints.  
Therefore, he believes that service connection is warranted.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

Headaches

A review of the veteran's service medical records from his 
period of active duty make no reference to headaches.  The 
November 1995 Reserve enlistment examination also made no 
mention of headaches.

The veteran was treated by VA between April and August 1998.  
In June 1998, he was diagnosed with headaches.

VA examined the veteran in July 1999.  He stated that he had 
had headaches in 1991, prior to his discharge from service; 
however, the examiner noted that there was no documentation 
in the service medical records of such headaches.  He stated 
that these headaches occurred two to three times per month; 
these would begin in the occipital area which radiated to the 
temporal regions bilaterally.  The longest headache would 
last about 10 minutes.  The veteran specifically stated that 
he did not attribute these headaches to his military service, 
to include his service in the Persian Gulf.  

The veteran stated at personal hearings in February 2000 and 
April 2001, that he had begun to experience headaches during 
service.  However, he admitted that they had not been much of 
a problem.

Muscle/joint pain

The veteran's service medical records make no reference to 
any complaints of or treatment for muscle/joint pain.  The 
November 1995 Reserve entrance examination is also silent for 
any complaints concerning the muscles or the joints.

The veteran submitted lay statements in August and September 
1998.  These all indicated that the veteran was a different 
person from the one he had been before service in the Persian 
Gulf.  They noted his complaints of aching joints, fatigue, 
memory problems and diarrhea.  

The veteran was examined by VA in July 1999.  He complained 
of migratory joint pains, although the examiner noted that 
these complaints were not documented in the claims folder.  
There was no mention in any of the records of hot, tender or 
swollen joints and there was no evidence of joint 
deformities.  He described occasional arthralgias and some 
stiffness in his hands.  His joints were not hot or swollen, 
and there was no loss of strength or muscle atrophy.  He also 
described some back discomfort with activity.  The 
neuromuscular examination was negative.  Range of motion of 
the joints was normal without signs of pain.  The hands were 
normal and there was no indication of decreased strength.  
His low back was also within normal limits.  

The veteran testified at personal hearings in February 2000 
and April 2001.  He stated that he had begun to suffer from 
muscle and joint pain in service.

During a May 2001 private hospitalization, the veteran 
complained of diffuse arthralgias involving mainly his hands, 
arms and back.

Fatigue

The veteran's service medical records make no mention of any 
complaints of or treatment for fatigue.  The November 1995 
Reserve entrance examination was also negative for any such 
complaints.

The veteran submitted lay statements written in August and 
September 1998.  They stated that the veteran had complained 
of fatigue after his return from the Persian Gulf.  

The veteran was treated by VA between April and August 1998.  
In June 1998, he was found to have fatigue.

VA examined the veteran in July 1999.  He was unable to 
provide a date of onset for these complaints, although he 
noted that the fatigue had been present for the past one to 
one and one-half years.  The examiner noted that there was no 
documentation in the service medical records of fatigue-like 
symptoms; that is, there was no suggestion of recurrent low 
grade fevers, non-exudative pharyngitis symptoms, tender 
cervical or axillary lymph nodes or fatigue lasting more than 
24 hours or longer after exercise.  There was no diagnosis of 
chronic fatigue syndrome, and the examiner noted that the 
veteran came nowhere near meeting the criteria to justify 
such a diagnosis.  Laboratory studies were positive for prior 
Epstein-Barr infection, although there was nothing in the 
record to suggest that this infection had existed prior to 
April 1998.  The diagnosis was remote Epstein-Barr infection, 
now latent, based on serology reports.  The examiner noted 
that he was not impressed with the veteran's fatigue 
symptoms. 

The veteran testified at personal hearings in February 2000 
and April 2001.  He stated that he had suffered from fatigue 
in service.  He stated that he is often so fatigued that he 
has to take naps.

Sleep studies conducted in September 2001 noted what appeared 
to be chronic sleep deprivation.  In February 2002, the 
veteran was diagnosed with narcolepsy and he was noted to be 
excessively fatigued.

Dizziness

The veteran's service medical records indicate that he was 
seen in February 1993 with a complaint of dizziness and 
nausea upon arising.  His vital signs were normal and there 
was no diagnosis.  The Reserve entrance examination from 
November 1995 contained no references to dizziness.

Private outpatient treatment records dated in December 1997 
show that he was seen for dizziness, present for the past one 
and one-half weeks.  He stated that changing position would 
trigger the feeling.  Positional dizziness, labyrinthitis 
were suggested as causes.

The veteran was afforded a VA examination in July 1999.  The 
one episode of dizziness in service was noted.  His vital 
signs had been normal at that time and there had been no 
recurrence.  He described having occasional dizziness when he 
would sit up or stand up quickly.  There were no syncopal 
episodes and no vertigo-like symptoms.  The episodes would 
last only a few seconds.  The examination noted no 
orthostatic symptoms.  The neuromuscular examination noted 
that he was able to balance on either foot unaided for 5 
seconds.  

The veteran testified at personal hearings in February 2000 
and April 2001.  He stated that dizziness had begun after his 
service in the Gulf.  He also disagreed with the attempts to 
relate this condition to standing up too fast.

Cognitive disorder

The veteran's service medical records make no mention of 
cognitive deficits, to include memory loss.  The November 
1995 Reserve entrance examination was also within normal 
limits.

The veteran submitted lay statements in August and September 
1998.  His wife stated that he had had memory problems since 
his return from the Persian Gulf.  

The veteran was afforded a neuropsychological evaluation in 
June 1998.  He told the examiner that he had been exposed to 
chemicals while serving in the Persian Gulf.  Testing showed 
impaired verbal attention, verbal learning and delayed memory 
of a list of words after distraction.  The examiner stated 
that "[h]is results were similar to those seen with other 
Persian Gulf veterans who were exposed to toxins in the 
Gulf."

The veteran was examined by VA in July 1999.  He complained 
of memory loss.  During the examination, he had no difficulty 
recalling three items greater than five minutes with 
distraction maneuvers.  All other intermediate and remote 
memory tests were normal.  A CT of the brain was within 
normal limits, as were the results of neuropsychological 
testing.  During a mental disorders examination, he was able 
to recall only one of three words after 20 minutes.  The 
diagnosis was cognitive disorder, not otherwise specified.  

The veteran testified at personal hearings in February 2000 
and April 2001.  He stated that he had memory loss, which he 
related to his service in the Gulf.

The veteran was afforded another mental disorders examination 
in June 2001.  His attention and concentration were good.

Gastrointestinal disorder

The veteran's service medical records show that he was seen 
on August 12, 1990 with complaints of low right abdominal 
pain.  The abdomen was soft with mild tenderness over the 
McBurney's point.  His bowel sounds were hypoactive and there 
was positive voluntary guarding.  The diagnosis was 
gastroenteritis.  The following day, he was still complaining 
of right-sided stomach pain that had been present for two 
days.  He stated that this pain was constant and bothered him 
when he walked.  He had slight right lower quadrant 
tenderness, without guarding or rigidity.  He denied 
vomiting.  The diagnosis was gastroenteritis.  The November 
1995 Reserve entrance examination was normal.  

The veteran was seen by VA in June 1998, when he was 
diagnosed with chronic diarrhea.  He had mild bilateral lower 
quadrant tenderness.  Lay statements submitted in August and 
September 1998 stated that the veteran had suffered from 
constant diarrhea after his return from the Persian Gulf.

The veteran was examined by VA in July 1999.  He stated that 
he had intermittent cramping abdominal pain and mild 
bloating, followed by loose brown to yellow-brown stool.  
There was no blood or melena in the stool.  He would have 
diarrhea about twice a day.  There was no history of 
inflammatory bowel disease or malabsorption disorder.  He 
noted that his symptoms would usually occur after the 
ingestion of dairy products.  If he avoided such products, he 
had minimal symptoms.  The abdomen was mildly obese and was 
nontender.  The flexisigmoidoscopy was normal.  An upper 
gastrointestinal series was normal, as was an abdominal 
ultrasound.  

The veteran testified at personal hearings in February 2000 
and April 2001.  He stated that he had begun to experience 
diarrhea in service.  He stated that he continued to suffer 
from constant diarrhea since that time.

In May 2001, a private hospitalization noted that he had 
reflux symptoms and gastroesophageal reflux disease was 
diagnosed.  He was also noted to have frequent diarrhea.  He 
displayed normal bowel sounds and there was no abdominal 
tenderness.


Relevant laws and regulations

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (2002).

According to Savage v. Gober, 10 Vet. App. 498 (1997), the 
Court has stated that

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in 
service or during an applicable presumption period 
and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still be...reopened on the 
basis of § 3.303(b) if the condition is observed 
during service or any applicable presumption 
period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence 
relates the present condition to that 
symptomatology.  

Savage, supra, at 498. 

VA shall pay compensation in accordance with Chapter 11 of 
Title 38 United States Code, to a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability that became manifest during service on active duty 
in the Armed Forces in the Southwest Asia theater of 
operations, or to a degree of 10 percent or more during the 
applicable presumptive period; that is, by December 31, 2006.  
38 U.S.C.A. § 1117(a)(1)(A) & (B) (2002).  For the purposes 
of this subsection, the term "qualifying chronic 
disability" means a chronic disability resulting from any of 
the following (or combination of any of the following):  (a) 
an undiagnosed illness; (b) a medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms; or (c) any diagnosed 
illness that the Secretary determines under this regulation 
warrants a presumption of service connection.  38 U.S.C.A. 
§ 1117(a)(2)(A, B & C) (2002).

For the purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following:  fatigue; 
unexplained rashes or other dermatological signs or symptoms; 
headache; muscle pain; joint pain; neurological signs and 
symptoms; neuropsychological signs and symptoms; signs and 
symptoms involving the upper or lower respiratory system; 
sleep disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; or 
menstrual disorders.  38 U.S.C.A. § 1117(g)(1-13) (2002).

In July 6, 2001, the Secretary, under the relevant statutory 
authorities, determined that at that time there was no basis 
for establishing a presumption of service connection for any 
illness suffered by Gulf War veterans based on exposure to 
depleted uranium, sarin, pyridostigmine bromide, and certain 
vaccines.  See Fed. Reg. 35702-35710 (July 6, 2001) and 66 
Fed. Reg. 58784-58785 (Nov. 23, 2001).

The Board notes that the laws and regulations governing the 
award of service connection for undiagnosed illnesses were 
amended during the pendency of this appeal.  However, these 
amendments served to liberalize the law, to make it easier 
for Persian Gulf veteran's to establish service connection.  
Since these changes were liberalizing in nature, the Board 
finds no prejudice to the appellant in handling these claims 
without returning them to the RO first.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Analysis

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5103A & 5107 (2002)) (VCAA) was signed into 
law.  This enhanced the VA's notification and assistance 
duties towards claimants.  In the instant case, the veteran 
was provided with several documents notifying him of the 
evidence and information necessary to substantiate his claim.  
These documents also include explanations of what information 
and evidence would be obtained by VA and what information and 
evidence he needed to provide in support of his claims.

In June 1999, the veteran was sent a statement of the case 
(SOC) which informed him of the evidence that was relied upon 
and explained him why that evidence had not supported 
entitlement to the benefits requested.  This statement also 
notified him of the laws and regulations relied upon in 
deciding his claims.  The statement also included information 
about how he could present additional evidence at either a 
hearing or through the submission of additional records.  In 
September 1999, the veteran was sent a supplemental statement 
of the case (SSOC), which informed him of why evidence added 
to the record had not established entitlement to the benefits 
sought.  In February 2000, the veteran testified at a 
personal hearing at the RO; he presented additional testimony 
at a hearing before a Member of the Board in April 2001.  In 
August 2001, this case was remanded by the Board.  This 
remand instructed that the issues be re-examined by the RO in 
light of the provisions of the VCAA.  The veteran was asked 
to provide the names and addresses of all health-care 
providers, both VA and non-VA, from whom he had sought 
treatment for his claimed conditions.  These records were 
obtained by VA and associated with the claims folder.  A VA 
examination was also scheduled in order to determine the 
veteran's diagnoses and to respond to the question of whether 
any conditions found were related to diagnosed disorders or 
to undiagnosed illnesses.  The veteran failed to report to 
these examinations.  In December 2002, the veteran was 
informed that his case was being returned to the Board and 
that he could submit additional evidence in support of his 
claims.

Thus, through a series of letters and statements of the case, 
and through the Board remand, the veteran has been informed 
of the information and evidence necessary to substantiate his 
claims.  He was also provided with an examination and was 
notified of what evidence and information was being obtained 
by VA and what information and evidence he needed to provide 
in support of his claims.  For these reasons, further 
development is not needed to meet the requirements of VCAA  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Discussion

Initially, when entitlement or continued entitlement to a 
benefit, such as service connection (an original compensation 
claim), cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination or reexamination, 
the claim shall be rated based on the evidence of record.  
38 C.F.R. § 3.655(a) & (b) (2002).  In the instant case, the 
Board had remanded this case in August 2001.  The RO had been 
instructed to schedule VA examinations of the veteran.  These 
examinations were to answer the questions of whether the 
veteran's claimed conditions could be attributed to a known 
diagnosis or, if not, whether the complaints were a 
manifestation of an undiagnosed illness.  The veteran, 
without providing any explanation, failed to report to the 
scheduled examinations.  Therefore, his claims must be 
decided on the evidence of record.

Headaches

After a careful review of the evidence of record, it is found 
that the veteran is not entitled to service connection for 
headaches.  A review of the veteran's service medical records 
do not show that he complained of or was treated for 
headaches while on duty.  During the VA examination conducted 
in July 1999, he stated that he had occasional headaches.  He 
stated that he had had these in 1991, prior to his discharge 
but, as already noted, these complaints are not documented in 
the service medical records.  During the examination, he 
specifically stated that he did not attribute his headaches 
to either his military service or to his time in the Persian 
Gulf.  Significantly, this examination did not diagnose any 
headache disorder.  Finally, there is no opinion of record 
which suggests that he suffers from headaches attributed to 
an undiagnosed illness.  As a consequence, the provisions of 
38 U.S.C.A. § 1117 do not apply to this issue.  Therefore, it 
is found that the veteran does not suffer from a diagnosed 
headache disorder that can be objectively related to his 
period of service.

Therefore, the preponderance of the evidence is against the 
veteran's claim for service connection for headaches.

Muscle/joint pain

After reviewing the evidence of record, it is found that 
entitlement to service connection for muscle/joint pain is 
not justified.  The service medical records are completely 
silent as to any complaints of or treatment for muscle/joint 
pain.  The VA examination conducted in July 1999 noted his 
complaints of pain; however, no underlying pathology for 
these complaints was identified.  Pain alone, without an 
underlying disability, cannot be service-connected.  Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Moreover, it is found that the provisions of 38 U.S.C.A. 
§ 1117 do not apply to this issue, since there is no opinion 
of record that indicates that he suffers from muscle/joint 
pain related to an undiagnosed illness.  In fact, there is no 
indication of the presence of a disability, either diagnosed 
or undiagnosed, for which service connection may be granted.  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for muscle/joint 
pain.


Fatigue

After reviewing the entire evidence of record, it is found 
that service connection for chronic fatigue syndrome is not 
justified.  The service medical records do not show the 
presence of chronic fatigue.  The post-service records also 
show no diagnosis of this disorder.  In fact, the examiner 
noted in July 1999 that the veteran did not suffer in 
service, and does not suffer now, from those symptoms 
consistent with chronic fatigue syndrome, such as low grade 
fevers, non-exudative pharyngitis symptoms, tender cervical 
or axillary nodes or fatigue lasting more than 24 hours.  
While the veteran has complained of feeling tired, this was 
related to narcolepsy and to latent Epstein-Barr infection.  
Neither of these conditions were present in service.  Since 
chronic fatigue syndrome has never been diagnosed, service 
connection cannot be granted for this condition.  Narcolepsy 
and Epstein-Barr infection, which have been diagnosed, were 
not present in service and have not been related to his 
military service, to include his service in the Gulf.  Since 
the veteran's complaints of fatigue have been related to 
diagnosed disorders, the provisions of 38 U.S.C.A. § 1117 are 
not for application.

As a consequence, the preponderance of the evidence is 
against the veteran's claim for service connection for 
chronic fatigue syndrome.

Dizziness

After a careful review of the evidence of record, it is found 
that service connection for dizziness is not warranted.  The 
service medical records indicate that the veteran was seen on 
one occasion in 1991 for an episode of dizziness upon arising 
from bed.  His vital signs had been normal and no diagnosis 
was made.  There were no further complaints made in service 
or at the time that he was examined for entrance into the 
Reserves in November 1995.  This evidence suggests that the 
1991 episode was acute in nature.  His first post-service 
complaint of dizziness was made in 1997, at which time he 
noted that a change in position would trigger the dizziness.  
The July 1999 VA examination noted his complaints of 
dizziness with a change of position; however, no underlying 
pathology was identified and no diagnosis was made.

This evidence indicates that no disease subject to service 
connection has been identified.  A disease is defined as 
"any deviation from or interruption of the normal structure 
or function of any part, organ or system (or combination 
thereof) of the body that is manifested by a characteristic 
set of symptoms and signs and whose etiology, pathology and 
progress may be known or unknown."  Dorlands Illustrated 
Medical Dictionary, pg. 481 (27th ed., 1988).  The veteran 
has been found to have positional dizziness, which is defined 
as "recurrent vertigo and nystagmus occurring when the head 
is placed in certain positions, usually not associated with 
lesions of the central nervous system."  Dorlands at 1832.  
However, he has not been found to be suffering from any 
underlying pathology; thus, there is no "disease" for which 
service connection could be awarded.  Thus, there is no 
disability, either diagnosed or undiagnosed for which service 
connection may be awarded.  

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for dizziness.

Cognitive disorder

After reviewing the evidence of record, it is found that 
entitlement to service connection for a cognitive disorder is 
not warranted.  Initially, there is no indication of the 
presence of a cognitive disorder in service.  Therefore, 
there is no basis upon which to grant service connection on a 
direct incurrence basis.  The veteran was diagnosed with such 
a disorder in June 1998 and July 1999, based upon test 
results which suggested some memory difficulties.  The Board 
notes the June 1998 examiners statement that the veteran's 
test results were similar to other veteran's who had been 
exposed to toxins in the Gulf.  However, a cognitive disorder 
is a diagnosed disability which cannot be service-connected 
under the provisions of 38 U.S.C.A. § 1117.  Therefore, while 
his test results may be similar to those veteran's who have 
been found to have memory loss not attributed to a diagnosed 
disorder, the fact remains that the veteran's difficulties 
have been attributed to a diagnosed disability.

Therefore, the preponderance of the evidence is against the 
veteran's claim for service connection for a cognitive 
disorder.


Gastrointestinal disorder

After a review of the evidence of record, it is found that 
service connection for a gastrointestinal disorder is not 
warranted.  It is noted that the veteran was diagnosed as 
having gastroenteritis in 1990.  However, there was no 
recurrence of this disorder in service and his November 1995 
Reserve entrance examination was normal.  Therefore, it would 
appear from this record that this condition was acute in 
nature and did not result in the development of a chronic 
disorder.  The veteran was then seen for complaints of 
diarrhea in 1998, which were ultimately attributed to lactose 
intolerance.  Lactose intolerance was not complained of or 
found in service, thus direct service connection is not 
warranted.  There is no opinion of record relating this 
condition to the gastroenteritis in service.  Finally, since 
lactose intolerance is a diagnosed disorder, the provisions 
of 38 U.S.C.A. § 1117 are not for application.  

As a consequence, the preponderance of the evidence is 
against the veteran's claim for service connection for a 
gastrointestinal disorder.

The Board has noted the statements of the veteran, as well as 
the lay statements, that each of these conditions began as a 
result of his service in the Persian Gulf.  However, as 
laypersons, these individuals are not competent to render 
opinions as to medical diagnosis or causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, their 
statements cannot serve to justify awards of service 
connection.



ORDER

Service connection for headaches is denied.

Service connection for muscle/joint pain is denied.

Service connection for fatigue is denied.

Service connection for dizziness is denied.

Service connection for a cognitive disorder is denied.

Service connection for a gastrointestinal disorder is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

